DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections/Objections
The objection to the disclosure for comprising embedded hyperlinks is withdrawn.  The amendments to the claims removes embedded hyperlink language.
The rejection of claims 68-103, on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 13-16, 18, 20-29, 31, 33, 34 of U.S. Patent No. 10,143, 187 B2, is withdrawn.  A terminal disclaimer was filed and accepted to overcome this rejection.
The rejection of claims 68-103, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.  The amendments to the claims remove the language lacking written description and replaced it with “95% identity” which has adequate written description.

The rejection of record has been modified to take into consideration the amendments to the claims:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68, 69, 71-73, 75-84, 86-88, 90-103, as amended or previously presented, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the following:
A)  A transgenic mouse comprising in its genome a nucleic acid sequence encoding a chimeric TfR, wherein the nucleic acid sequence comprises a nucleic acid encoding an apical domain set forth in SEQ ID NO:2 and a nucleic acid encoding a mouse TfR binding domain, wherein the nucleic acid encoding the mouse TfR binding domain is endogenous to the transgenic mouse genome and the nucleic acid encoding the apical domain replaces an endogenous nucleic acid encoding an apical domain of the mouse TfR in the transgenic mouse, where the transgenic mouse expresses the chimeric TfR in brain, liver, kidney, or lung tissue at a level that is similar to the level of TfR expression in a wild-type mouse, and wherein the transgenic mouse comprises a red blood cell count, level of hemoglobin, or level of hematocrit that is similar to those present in a wild-type mouse; and 
B) An transgenic mouse embryonic stem (ES) cell comprising in its genome a nucleic acid sequence encoding a chimeric TfR comprising an apical domain as set forth in SEQ ID NO:1 and an endogenous TfR binding domain, wherein the apical domain replaces the endogenous mouse TfR apical domain, wherein the ES cell is capable of developing into a transgenic mouse that expresses the chimeric TfR in brain, liver, kidney, or lung tissue at a level that is similar to the level of TfR expression in a wild-type mouse, and wherein the transgenic mouse comprises a red blood cell count, level of hemoglobin, or level of hematocrit that is similar to those present in a wild-type mouse.
The specification does not reasonably provide enablement for the following:
1)	A transgenic non-human animal comprising a transgene encoding said chimeric TfR polypeptide that does not incorporated into its genome or an ES cell therefrom; 
2)	A transgenic animal comprising in its genome a transgene encoding a chimeric TfR polypeptide comprising an apical domain having at least 90% identity to SEQ ID NO:1, or an ES cell therefrom;
3)	A non-human transgenic animal as claimed other than a mouse or mouse ES cell therefrom; and
4) 	A transgenic mouse comprising in its genome a transgene encoding a chimeric TfR polypeptide comprising the apical domain sequence set forth in SEQ ID NO:1 and an endogenous binding domain but fails to have any phenotype.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”.
1)  Nature of the Invention:  The instant claims are drawn to a transgenic non-human animal that can be used to screen for ADBP that crosses the blood brain barrier.  The transgenic animal comprises and expresses a chimeric TfR comprising a TfR apical domain that has a sequences with 90% identity to SEQ ID NO:1 and that replaces the transgenic animal’s endogenous form of the TfR apical domain in the transgenic animal.  As such, the transgenic animal of the claims is a type of TfR knock-in animal produced by homologous recombination transgenesis technologies.  The invention is also drawn to an ES cell comprising the same transgenic modifications as the transgenic non-human animal of the invention.
Breadth of the claims:  The claims do not specify if the claimed nucleic acid is incorporated into the genome of the transgenic animal.  As such, the breadth of the claims encompasses a transgenic animal wherein the nucleic acid introduced into said animal exist episomally or integrated into the genome.  The breadth of the claims encompass integrated into the genome by random integration or targeted insertion into the genome.  
Specification Guidance:  The specification teaches that the claimed transgenic non-human animal is for the intended use of producing an animal model that can screen for ADBP that are able to cross the blood brain barrier.  The specification also teaches targeted integration of the nucleic acid encoding the claimed chimeric TfR into the endogenous locus of the transgenic animal wherein the chimeric TfR gene sequence replaces the endogenous TfR gene sequence.  The specification also teaches that the ES cells of the invention have the intended use of producing the transgenic animal model of the claimed invention.
However, specification provides no teachings of a transgenic animal or ES cell comprising such an episomal introduction of the claimed nucleic acid.  As such, the specification fails to provide enabling guidance to make a transgenic animal or ES cell comprising such an episomal introduction of said nucleic acid as embraced by the claims.  As such, the specification fails to enable these embodiments for the specification described intended use.
State of the Art: At the time of effective filing, the prior art teaches that transgenic animals comprising a transgene that has not integrated into the genome can be produced, however, expression and stable retention of this transgene is highly unpredictable.  For example, Naito et al (J Reprod Fert 113:137-143, 1998) teaches the production of transgenic bird embryos comprising a LacZ transgene that did not incorporate into the genome but existed episomally.  Naito et al reports that LacZ expression was present chick embryos 3 days after introduction of the transgene, but was dramatically reduced by 17 days post introduction of the transgene.  Naito et al further reports that the gene was only detected in two live chick at hatching and that these chick had lost the transgene by maturity.  Therefore, Naito et al teaches a progressive loss of transgene expression and ultimate loss of a transgene due it episomal existence (abstract).  Raina et al (Gene 96-100, 2015) confirms that these findings are still consistent with the teachings of Naito and that transgenic animal comprising an episomal transgene continue to loose transgene expression and their expression eventually fades away after a short period of time (p. 99, col 2, lines 3-7).  As such both Naito and Raina demonstrate that the prior and post-filing art demonstrate that transgenesis with an episomally existing transgene is unpredictable because ultimately expression levels are the transgene are unpredictable and ultimately fade away.  As such, the art also fails to enable a transgenic animal comprising an episomal transgene.
Thus the state of the art teaches that the embodiment of the transgenic animal and ES cell comprising the above described episomal introduction of said nucleic acid is unpredictable because such episomal introductions are subject to lost overtime and thus would not predictably express the chimeric TfR as the claims require.  
As such, the breadth of the claims comprising a transgenic animal and ES cell comprising an episomal vector encoding the claimed chimeric TfR lacks enablement because the specification fails to provide any guidance ES cells and a transgenic animal comprising an episomal transgene.  Thus the claimed invention would be completely reliant upon the state of the art to provide these embodiments.   The state of the art teaches, while such transgenic animals and ES cells can be made, they are subject to expression vector loss that results in unpredictable expression of the transgene.  As such, the transgenic ES cell would not predictably arrive at a transgenic animal and the transgenic animal would not predictable serve at an animal model for identifying APBP.  In other words, these embodiments are not enabled by the specification or the art for the disclosure’s described intended use.
2)	Nature of the Invention: Same as described above.
Breadth of the Claims: The claims broadly recite, “a chimeric TfR polypeptide comprising (i) an apical domain having at least 90% identity to SEQ ID NO:1”.  The breadth of this recitation encompasses amino acid sequence fragments, variants, and derivatives having the sequence of SEQ ID NO:1, wherein any 10% of the sequence can be changed.  It includes any substitution, deletions, and additions to SEQ ID NO:1.  The changes in amino acid residues can be either contiguous, non-contiguous, or both.  The sequences can be any length as long as at least 90% identity with SEQ ID NO:1 is present.  As such, the breadth of the genus is quite large encompassing a vast number of structural diverse amino acid sequences.  The claim does not recite any particular function that is required of this apical region or of the chimeric TfR as a whole.  As such the breadth of the apical domain structure encompass any species with at least 90 identity with SEQ ID NO:1 and that has any functional properties or no functional properties at all.  
Specification Guidance & Working Examples:  The specification teaches that heterologous apical domain can be one that has at least 90% homologous to the apical domain sequence of SEQ ID NO:1, which is the human TfR apical domain sequence.  The specification teaches that the heterologous apical domain can be SEQ ID NOS:7-9, which are apical domain sequences from the rhesus monkey, cynomolgous monkey, and chimpanzee, which have at least 95% sequence identity.  See p. 14, line 10 to p. 15, line 10 of the specification.
Example 1 describes the development of a transgenic knock-in mouse.  In brief, C57B16 mice were used to generate a knock-in of the human apical TfR mouse line via pronuclear microinjection into single cell embryos, followed by embryo transfer to pseudo pregnant females. Specifically, Cas9, sgRNAs 
SEQ ID NOs:10-11, and a donor DNA, SEQ ID NO:4, were introduced into the embryos. The donor DNA comprised the human apical domain coding sequence that has been codon optimized for expression in mouse, SEQ ID NO:2. The apical domain coding sequence was flanked with a left (nucleotides 1-817 of SEQ ID NO:4) and right homology arm (nucleotides 1523-2329 of SEQ ID NO:4). The donor sequence was designed in this manner such that the apical domain was to be inserted after the fourth mouse exon, and was immediately flanked at the 3' end by the ninth mouse exon. A founder male from the progeny of the female that received the embryos was bred to wild-type females to generate F1 heterozygous mice. Homozygous mice were subsequently generated from breeding of F1 generation heterozygous mice. See page 26 of the specification.
The specification also teaches mouse models previously have been developed, in which the mouse TfR was replaced with a full-length 15 human TfR cDNA, with the objective of evaluating the ability of potential therapeutics to cross the BBB. However, these transgenic mice were unhealthy and showed abnormally high TfR expression, low red blood cell count, and high serum iron concentration. Yu et al., Science Trans. Med., 6(261):261ral54 (2014). As a result, these existing mouse models are not suited for use as tools to evaluate therapeutics that are capable of crossing the BBB to treat brain 10 diseases; models that are more representative of endogenous TfR expression and phenotype are required.  See p. 1 , [0002] of the specification.
In contrast, the mouse model of Example 1 does demonstrated to having TfR expression levels, hematocrit levels, and red blood cell counts comparable to the wild-type mouse.  See Example 3, p. 27.  Further Examples 4 and 5 (pp. 27-29) teaches that the transgenic mice of Example 1 could successfully be used to monitor and study ADBP capable of crossing the BBB.  
Thus the specification teaches that previous existing models using chimeric TfR transgenic animal failed to serve as suitable models for evaluating therapeutic that are capable of crossing the BBB to treat the brain.  The specification further these that not all configurations of a chimeric TfR and not all species of heterologous TfR or hTfR elements will provide a suitable model.  Thus it is not apparent that any other chimeric TfR configurations other than that disclosed in Example 1 will predictably provide a suitable model for evaluating therapeutics that are capable of crossing the BBB.  While the specification generally contemplates the use of sequences with at least 90% identity to the SEQ ID NO:1, the specification suggests that not even the heterologous human TfR, when in the presence of other elements of the humanTfR will provide an animal model for evaluating therapeutic capable of crossing the BBB.  As such, the specification sole provides predictable specific guidance to a chimeric TfR comprising the human TfR apical domain of SEQ ID NO:2 and the mouse TfR binding site, as shown in Example 1.  The specification suggest unpredictability, thus a lack of enabling guidance to all other chimeric FfR nucleic acid sequence configurations found in the transgenic animal genome.
State of the Art: As described in the specification, Yu et al. (Sci Transl Med 6:261ra154, 2014; or record in IDS) provides a transgenic knockin mouse comprising a chimeric TfR comprising a human TfR knockin to the endogenous mouse TfR.   Yu further teaches that in their experiments, “A key difference in TfR biology between rodents and primates was functionally tested…and raises an important consideration: that TfR biology is not completely conserved between species.  We propose that one reason moderate-affinity anit-TfR/BACE1 anti-antibody performs better in monkeys relative to the human TfR knock-in mouse is because of the about four fold shift in affinity between antibody binding to human and monkey TfR.  However, an equally important consideration is that the outcomes (for example, reticulocyte loss).  These differences may include TfR expression, BBB physiology, and/ antibody kinetics.”  See p. 7, paragraph bridging col 1 and 2).  
Thus the state of the art teaches that TfR functionality is sensitive to modification, with alterations such as adding sequences form a different species of overall alteration hindering their ability to function property in BBB transport as well as causing other pleotrophic effect in the transgenic animal (abnormally high TfR expression, low red blood cell count, and high serum iron concentration, and general unhealthy).   The art teaches that while TfR may be involved in BBB functionality, TfR functionality across species does not appear to be conserved.  Thus, swapping one domain of one species with the analogous domain from another species, as occurs in the claimed chimeric TfR, does not predictably result in TfR functionality.
Thus the combined teachings of the specification and art teach that transgenic animal expressing chimeric TfR generally are unpredictable and fail to predictably result in an animal model for evaluating therapeutics capable to cross the blood brain barrier.  Example 1 in the instant application demonstrates a means of overcoming the failures in the art to provide a successful model.  Thus, the embodiments of the transgenic mouse of Example 1 (particularly a transgenic mouse comprising in its genome a nucleic acid sequence encoding a chimeric TfR gene comprising a nucleic acid encoding a TfR apical domain as set forth in SEQ ID NO:2 and a nucleic acid encoding a TfR binding domain endogenous to the transgenic mouse genome, wherein the nucleic acid encoding a TfR apical domain from human TfR replaces a TfR apical domain endogenous to the transgenic mouse genome) provides an improvement over the prior art and an overcoming of obstacles described in the prior art.  However, neither the specification nor the art provide predictable, enabling guidance to the broader limitations of a apical domain with 90% identity to SEQ ID NO:1.  
Thus, the breadth of the claims encompassing a transgenic animal of any species expressing a chimeric TfR comprising a heterologous apical domain with 90% identity to SEQ ID NO: 1 and a TfR binding domain native to said transgenic animal lacks enablement because the specification solely provides specific guidance to one functional embodiment of a transgenic mouse and the art and specification teach that at the time of effective filing there was a high level of unpredictability in the art and no suitable TfR transgenic animal models had been provided that were suitable for evaluating therapeutic capable of crossing the BBB.
3)	Nature of the Invention: As described above.
Breadth of the Claims:  The claims are broadly drawn to transgenic animal of any species comprising in its genome a knockin of a nucleic acid encoding heterologous TfR apical domain with 90% identity to SEQ ID NO:1 that replaces the transgenic animal’s endogenous TfR apical domain nucleic acid sequence by homologous recombination.  The claims are also broadly drawn to ES cell of any species comprising in its genome a knockin of a nucleic acid encoding heterologous TfR apical domain that replaces the transgenic animal’s endogenous TfR apical domain nucleic acid sequence by homologous recombination.  The breadth of any species of animal or animal ES cell is vastly broad encompassing mammal, marsupial, amphians, fish, retiles, bird, insects, invertebrate animals, mollusk, octopus, squid, and a vase number of divergent species. The breadth of the ES cell is even broader to include any entity that comprises ES cells, including plants.
Specification Guidance & Working Examples:  The specification generally contemplates, any animal species for the transgenic animal and ES cells.  The specification also contemplates preferred embodiments of rodents, more particularly mice and rats.  However, the specification and more particular, solely provides specific guidance to a transgenic mouse in Example 1 as described above.  As such, the specification solely provides enabling guidance to a transgenic mouse and relies upon the state of the art for specific guidance to all other animal species.  Regarding embryonic stem cell, the specification teaches, “In some embodiments, the method of knock-in is performed in an embryonic stem (ES) cell to produce an ES cell that expresses the chimeric transferrin receptor polypeptide. The embryonic stem cell may then be developed into a progeny cell or a non-human transgenic animal whose genome comprises the nucleic acid encoding the chimeric transferrin receptor polypeptide. In some embodiments, the ES cell is introduced into blastocysts and transferred into pseudo pregnant females. In some cases, a founder male harboring the transgene can be selected and bred to wild-type females to generate F1 heterozygous mice. Homozygous non- human animals can be subsequently generated from breeding of F 1 generation heterozygous non- human animals. Methods for culturing ES cells and introducing nucleotide sequences to target the genome of an ES cell to produce a transgenic animal are well known, for example, as described in Ramirez-Solis et al., "Gene targeting in mouse embryonic stem cells," Methods Enzymol., 225:855-878 (1993); and US Pat. Pub. No. 2013/0318643, the disclosures of which are incorporated by reference in their entirety. In some embodiments, embryonic stem cells from a transgenic animal that has a chimeric TfR of the present invention can be used as a source to provide progeny of the transgenic animal.”  See [0064] on page 21.  
As such, the specification does not contemplate or provide specific guidance any particular embryonic stem cell species.  Further, the specification teaches that the embryonic stem cells are intended for the production of transgenic knock-in animal.  Example 1, as described above, provide specific guidance to the use of mouse ES cell for the production of a chimeric TfR knock-in mouse.  Thus, the specification solely provides specific guidance to mouse ES cells for the intended use of making knockin transgenic mice.  For all other species of ES cells and transgenic knock-in animals the specification is silent, thus replying on the prior art teaches.  Thus, the specification fails to provide enable, specific guidance to any species of transgenic animal and any species of ES cell as embraced by the breadth of the claims, other than the mouse.
State of the Art:  Ji et al (Transgenic Res. 24:227-235, 2015) teaches gene targeting in all other species of animal, other than the mouse, has been greatly hindered by a lack of embryonic stem cells for targeted genetic modification.  Ji teaches that mice are the only organism where embryonic stem cells for gene targeting are available (p. 227, col 2, paragraph).  Thus at the time of effective filing, embryonic stem cells for making genetic modification in animals, such as genetic knockin, only existed in mice.  Thus the state of the art only provide specific guidance to mice embryonic stem cells and fails to provide any guidance to embryonic stem cell from any other species.
Thus, the breadth of the claims that encompasses any species of knockin transgenic animal and any species of embryonic stem cell, other than mouse, lacks enablement because the specification solely provides enabling, predictable guidance to a transgenic knockin mouse and mouse ES cells for generating such transgenic mice.  Further, the art fails to supplement the short comings of the specification because the art teaches that not all species transgenic TfR knockin animals can predictably be made that results in a model for evaluating therapeutic that cross the BBB and the art also teach that at the time of the invention no other species of embryonic stem cells, other than mouse embryonic stem cell, were available for targeted modification and transgenic knockin animal production.
4)	Nature of Invention:  As previously described above.
Breadth of the Claims:  The broadest embodiments of the transgenic animal recite a transgenic animal that expresses the chimeric TfR but is silent as to any phenotype that occurs from this particular expression.  Thus the breadth of the claims encompasses any phenotype or no phenotype at all.
Specification Guidance & Working Examples:  The specification and working examples more narrowly provide guidance to a transgenic non-human animal that serves as a model for evaluating therapeutic capable of crossing the BBB.  The specification and art teach  TfR chimeric knockin animal were unhealthy and had abnormal TfR expression, red blood cell counts, and abnormal hematocrit levels which made them unsuitable and unpredictable for such models.  In contrast, Example 1 teaches that its chimeric TfR knockin mouse has TfR expression level, hematocrit level, and red blood cell counts that were similar to the wild-type mouse.  Further, these mice functioned as a successful model for evaluating ADBP capability to cross the BBB.  Thus, the specification provide specific predictable guidance to a transgenic chimeric TfR knockin mouse with a phenotype of  TfR expression level, hematocrit level, and red blood cell counts that were similar to the wild-type mouse.  The specification fails to provide any guidance to a transgenic animal with no phenotype, nor does not provide guidance to an enabled use for a transgenic animal with no phenotype.  Thus the specification fails to enable the great breadth of any phenotype or no phenotype as all.
State of the Art:  As previously discussed above, the art of Yu teaches that prior attempt fails to provide a chimeric TfR knockin animal that predictably could be made and used for evaluating therapeutics capability to cross the BBB.  As such, the art all fails unpredictability of phenotype and fails to enable the breadth of any phenotype or no phenotype at all.
Thus the breadth of the claims encompassing any or no phenotype in the claimed transgenic animal lacks enablement because the specification fails to provide specific guidance to no phenotype and only provides specific guidance to a narrow phenotype of TfR expression level, hematocrit level, and red blood cell counts that were similar to the wild-type mouse.  Further, the art teaches that phenotype is unpredictable and thus also fails to enable the breadth of the claims and the shortcomings of the specification.
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. 
Applicant’s remarks regarding transgene, apical domain, and  transgenic animal on page 9 and 10 of the remarks are found persuasive.  
Regarding phenotype, Applicant point out that the independent claims recite 68 and 83 include the phenotype feature that the chimeric TfR polypeptide is expressed in the brain of the transgenic rodent.  As such, withdrawal of this aspect of the rejection is requested.
In response, Applicant’s argument is not persuasive because the specification provide no apparent use for the claims transgenic mouse or rat that solely expresses the chimeric TfR polypeptide.  The specification teaches mouse models previously have been developed, in which the mouse TfR was replaced with a full-length haumand TfR cDNA, with the objective of evaluating the ability of potential therapeutics to cross the blood brain barrier (BBB)….As a result, these existing mouse models are not suited for use as tools to evaluate therapeutics that are capable of crossing the BBB to treat brain disease; models that are more representative of endogenous TfR expression and phenotype are required.  See p. 1 [0002].  Thus the clear intended use for the instantly claimed transgenic mouse and rat goes beyond just expressing the chimeric TfR but rather expressing it at a level that results in the capability of therapeutic to cross the BBB and to treat brain disease.  The breadth of the claimed mouse or rat encompasses one that solely expresses the chimera TfR but not sufficiently enough to exact BBB transport.  This embodiment lacks an enable use by the specification.  As such, the claims are solely enabled for the phenotype of expressing the chimeric TfR to exact BBB transport.  
As such, the claims as amended still lack enablement for lacking to recite a phenotype that has an enabled use.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632